t c no united_states tax_court morton l ginsberg petitioner v commissioner of internal revenue respondent docket no 11585-07l filed date p filed a complaint with district_court seeking review of r’s determination to proceed with collection of a_trust fund recovery penalty the district_court remanded the case to r’s appeals_office which issued a supplemental determination notice the pension_protection_act of amending sec_6330 i r c to expand this court’s jurisdiction over sec_6330 i r c determinations became effective with respect to determinations made after a date that fell between the dates of the original determination notice and the supplemental determination notice p filed a petition with this court in response to the supplemental determination notice held we lack jurisdiction to review r’s determinations in the supplemental determination notice the supplemental notice relates back to the original notice and is not a new determination for purposes of the effective date of amended sec_6330 i r c neil l prupis for petitioner steven w ianacone for respondent opinion kroupa judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction filed date petitioner filed a petition to review respondent’s determinations in a supplemental determination notice that petitioner is liable for the trust fund recovery penalty for the periods ending date date date date and date the relevant periods this issue arises because the supplemental determination notice was issued after the effective date of the amendment to sec_6330 and after petitioner had originally filed a complaint with federal district_court at a time when only the district_court had subject matter jurisdiction over the trust fund liabilities we conclude that we lack jurisdiction to review respondent’s determinations set forth in the supplemental determination notice because we did not have jurisdiction to review the determinations in the original 1all section references are to the internal_revenue_code unless otherwise indicated determination notice we shall therefore grant respondent’s motion to dismiss for lack of jurisdiction background petitioner is a real_estate investor who controlled real_estate holdings through many partnerships and corporations at least five of the entities petitioner controlled accrued payroll tax_liabilities petitioner had a chief financial officer to handle various financial matters such as tax_liabilities the chief financial officer failed to carry out his duties and embezzled funds from petitioner petitioner asserts that part of the embezzled funds included the unpaid payroll_taxes respondent sent petitioner a final notice_of_intent_to_levy on date to collect trust fund recovery penalties under sec_6672 for the relevant periods petitioner requested a hearing after the hearing respondent issued a determination notice the original determination notice on date in which respondent sustained the proposed levy action for petitioner’s liabilities for the trust fund recovery penalty among other things petitioner disputed the original determination notice by filing a complaint with the united_states district_court for the district of new jersey district_court petitioner could file a complaint only with the district_court because the tax_court lacked jurisdiction over trust fund liabilities the district_court remanded the matter to respondent’s appeals_office and dismissed the case in a consent order on date the district_court directed that upon remand the appeals_office should consider petitioner’s challenges to the existence or amount of the underlying liability the consent order further provided that petitioner’s rights under sec_6330 would be impaired in no way respondent’s appeals_office held a supplemental hearing with petitioner the appeals_office issued petitioner a supplemental determination notice on date in which respondent sustained the proposed levy action for petitioner’s liabilities for the trust fund recovery penalty with certain adjustments petitioner filed a petition with this court contesting the determinations in the supplemental determination notice on date petitioner resided in florida at the time he filed the petition petitioner also filed another complaint with the district_court contesting the determinations in the supplemental determination notice respondent filed a motion to dismiss this case for lack of jurisdiction respondent asserts that the supplemental determination notice is not a new determination and that jurisdiction remains with the district_court respondent argues that the district_court has jurisdiction notwithstanding the amendment to sec_6330 giving the tax_court exclusive jurisdiction over all sec_6330 determinations made after date petitioner states in his response to respondent’s motion that he filed simultaneous suits in this court and with the district_court because he was uncertain about which court had jurisdiction after the amendment to sec_6330 discussion we now consider whether we have jurisdiction to review respondent’s determination in the supplemental determination notice this is the first time we have been asked to consider whether we have jurisdiction to review a supplemental determination notice where the amendments to sec_6330 giving us exclusive jurisdiction became effective between the issuance of the original determination notice and the issuance of the supplemental determination notice we begin by explaining the scope of our jurisdiction under sec_6330 and congress’ recent expansion of that jurisdiction a taxpayer must receive written notice of the right to request a hearing before the commissioner may levy upon any property or property right of the taxpayer sec_6330 if the taxpayer requests a hearing an appeals officer holds the hearing and then makes a determination sec_6330 c the taxpayer may seek judicial review of the appeals officer’s determination within days of its issuance sec_6330 tax_court jurisdiction on or before date this court is a court of limited jurisdiction and we may exercise judgment only to the extent authorized by congress 85_tc_527 before the enactment of the pension_protection_act of ppa publaw_109_280 120_stat_780 the tax_court had jurisdiction to review an appeals officer’s determinations only in those cases where the tax_court had jurisdiction over the underlying tax_liability callahan v commissioner t c ____ ____ slip op pincite 126_tc_215 115_tc_329 the tax_court lacks jurisdiction over trust fund recovery penalties in deficiency cases 114_tc_171 77_tc_1255 accordingly we could not review the commissioner’s determinations to collect this type of tax until the ppa became effective for determinations made after date ppa sec_855 120_stat_1019 see rustam v commissioner tcmemo_2005_42 tax_court jurisdiction after date the ppa expanded our jurisdiction to include review of the commissioner’s collection activity regardless of the type of underlying tax involved for determinations made after date ppa sec_855 129_tc_58 n accordingly we now have jurisdiction to review all appeals of collection determinations made after date callahan v commissioner supra determination notices and supplemental determination notices the supplemental determination in this case was made after the effective date of date but the original determination was made before the effective date petitioner appealed the original determination to the district_court and the district_court remanded the case to the appeals_office this case presents the unique situation where the effective date of the ppa falls between an original determination notice appealable to district_court and a supplemental determination notice a taxpayer is entitled to only one notice_of_intent_to_levy and only one hearing per taxable_period sec_6330 b see also drake v commissioner tcmemo_2006_151 affd 511_f3d_65 1st cir a hearing under sec_6330 may consist of one or more written or oral communications between an appeals officer and the taxpayer sec_301_6330-1 proced admin regs taxpayers do not have a right to any further or additional hearing h conf rept pincite 1998_ 3_cb_747 any further hearing that a taxpayer has is a supplement to the initial hearing and the two hearings together constitute the hearing under sec_6330 drake v commissioner supra citing parker v commissioner t c memo it follows that this hearing which may actually consist of several meetings or other written or oral communications yields only one determination see sec_6330 d this determination may be supplemented by a supplemental determination notice if the matter is remanded to appeals after the initial determination the supplemental determination notice is merely a supplement to the original determination notice and relates back to the original determination notice it is not a new determination and does not provide the taxpayer any additional appeal rights we conclude that the supplemental determination notice relates back to the original determination notice dated date as the original determination notice was issued before date we do not have jurisdiction to review respondent’s determination because we lack jurisdiction to review the underlying tax_liability see moore v commissioner supra 2the office_of_chief_counsel at the internal_revenue_service irs has issued a notice providing guidance to irs personnel in situations like this one chief_counsel notice cc-2007-001 date the notice states that the district_court has jurisdiction because the supplemental determination notice supplements the original determination notice 3we also decide today kelby v commissioner t c ___ holding that the determination we review is the original determination notice as supplemented by all subsequent determination notices and that the original determination notice is rendered moot to the extent supplanted by the subsequent determination notices if we do not have jurisdiction to review the original determination notice however the issuance of a supplemental determination notice does not give us jurisdiction pincite we shall therefore grant respondent’s motion to dismiss for lack of jurisdiction to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
